Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the Request for Continued Examination (RCE) filed on January 27, 2022, Applicant has made no amendments to the claims, but has filed an Information Disclosure Statement (IDS).  The IDS includes a report from the State Intellectual Property Office of People’s Republic of China, and two foreign references highlighted in that report: Wang (CN 105703979 A) and Levine et al. (WO 2005032101 A1).  
The instant application was published on September 16, 2021 as Zhao (US 20210288834 A1) with Claims 1-20, and the application was allowed on November 26, 2021 for Claims 1-8 and 11-20.  The allowance was based on significant amendments to independent Claims 1, 13, and 20, which included the following limitations that were not found in the prior art: 
		gathering processing results from all members in the first entity group as a processing result of the first entity group: and 
		in the case that the at least one second entity group has processed the operation request, gathering processing results from all members in the at least one second entity group as a processing result of the second entity group; and
		performing a logical operation on the processing result of the first entity group and the processing result of the at least one second entity group to obtain a final processing result, and feeding if back to the entity that sends the operation request.


	In addition to providing the two foreign references, the report also found that “The application falls into the scope of subject matter which is non-patentable according to Article 5 of the Patent Law.”  Upon investigation of the contents of Article 5, Examiner found that it states as follows:
Article 5.  No patent right shall be granted for any invention-creation that is contrary to the laws of the State or social morality or that is detrimental to public interest.
This finding is not relevant to US Patent Law.
Therefore Claims 1-8 and 11-20 remain as being allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454